                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA                              )
                                                      )      No. 2:18-cr-12-JAW
     v.                                               )
                                                      )
DEMONE COLEMAN                                        )

                                  PROSECUTION VERSION

       If this case were to proceed to trial, the United States would prove the following facts

beyond a reasonable doubt:

       On November 17, 2017, at approximately 1:10 a.m., a trooper with the Maine State

Police stopped a Toyota Camry with a Massachusetts registration for a traffic violation.

Defendant Demone Coleman was the operator. The trooper proceeded to conduct field sobriety

tests based on a suspicion of impaired driving.

       While the defendant was outside of the car, a second trooper observed him reach into the

back of his pants. The defendant then attempted to discard a baggie concealed in his pants.

       A trooper recovered the baggie and determined in contained a substance consistent with

cocaine base. A laboratory later tested the substance confirmed it contained cocaine base. The

net weight is in excess of 28 grams.

       A trained and experienced law enforcement officer would testify that the quantity of

cocaine base recovered is consistent with further distribution and inconsistent with personal use.




                                                  1
Dated at Portland, Maine this 17th day of December, 2018.

                                           Respectfully submitted,

                                           Halsey B. Frank
                                           United States Attorney

                                           /s/David B. Joyce
                                           Assistant U.S. Attorney
                                           United States Attorney’s Office
                                           100 Middle Street
                                           Portland, ME 04101
                                           david.joyce@usdoj.gov




                                       2
                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

                                CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2018, I filed the foregoing Prosecution Version
using the Court’s CM/ECF system, which will cause a copy to be sent to all counsel of record.




                                                   /s/David B. Joyce
                                                   Assistant U.S. Attorney




                                               3
